Case 9:19-cv-81098-RLR Document 1 Entered on FLSD Docket 08/02/2019 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION
                                   www.flsd.uscourts.gov

 BARRY DUNN,
          PLAINTIFF

 VS.

 THE DEFENDERS, INC., a foreign for profit
 Corporation,
                   DEFENDANT.
 ____________________________


                      COMPLAINT AND REQUEST FOR JURY TRIAL

        Plaintiff, BARRY DUNN (the “Plaintiff”), by and through his undersigned counsel, files

 this Complaint against his former employer, Defendant, THE DEFENDERS, INC. (the

 “Defendant”), for disability discrimination in violation of the Americans with Disabilities Act, 42

 U.S.C. § 12101 et seq. (“ADA”) and the Florida Civil Rights Act, Fla. Stat. § 760.10 et seq.

 (“FCRA”), and in support thereof states as follows:

                           PARTIES, JURISDICTION, AND VENUE

        1.      This is an action for declaratory, injunctive and equitable relief, back pay and front

 pay as well as compensatory and punitive damages, to redress the Defendant’s unlawful

 employment practices, including its unlawful discrimination and termination of the Plaintiff’s

 employment in violation of the ADA and the FCRA.

        2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1343,

 this action involves federal questions regarding the deprivation of the Plaintiff’s rights under the

 ADA.
Case 9:19-cv-81098-RLR Document 1 Entered on FLSD Docket 08/02/2019 Page 2 of 5



        3.      The Court has supplemental jurisdiction over the Plaintiff’s related claims arising

 under state law pursuant to 28 U.S.C. § 1367.

        4.      Venue is proper in this case because the alleged wrongdoing in this case occurred

 in Palm Beach County, Florida and because the Plaintiff is a resident of Palm Beach County.

        5.      The Defendant is a foreign for-profit corporation licensed to do business in the State

 of Florida with a principal place of business at 3750 Priority Way South Drive, Suite 200,

 Indianapolis, ID 46240 and a Registered Agent as Corporation Service Company, 1201 Hays

 Street, Tallahassee, FL 32301-2525.

        6.      The Defendant employed the Plaintiff in Palm Beach County, Florida and the

 Defendant failed to comply with its statutory obligations in Palm Beach County, Florida.

        7.      Plaintiff dual-filed a Charge of Discrimination with the U.S. Equal Employment

 Opportunity Commission (“EEOC”) concerning this matter.

        8.      The Miami District Office of the EEOC investigated the matter and issued

 Dismissal and Notice of Rights Letter, including right to sue, dated May 9, 2019.

        9.      The Plaintiff has retained Kreiner & Kreiner as legal counsel and is obligated to

 pay fees for the services rendered under the representation agreement.

                                  FACTUAL ALLEGATIONS

        11.     The Plaintiff was employed by the Defendant from February 28, 2016 up through

 and including July 14, 2016.

        12.     The Plaintiff has Type 1 Diabetes (“Plaintiff’s Medical Condition”), which

 substantially interferes with several of his major life activities, inter alia working, caring for

 himself and caring for others.
Case 9:19-cv-81098-RLR Document 1 Entered on FLSD Docket 08/02/2019 Page 3 of 5



        13.     Due to the Plaintiff’s Medical Condition, he suffered a diabetic episode that caused

 him to miss the appointed time that he was required to report for a work assignment. However,

 when Plaintiff was able to notify his immediate supervisor as to what transpired as a result of his

 Medical Condition he did so.

        14.     The Defendant, rather than accommodate the Plaintiff, rather than engage in the

 required interactive process, and rather than ascertain whether they could accommodate the

 Plaintiff, terminated the Plaintiff’s employment because of Plaintiff’s Medical Condition.

        15.     The Defendant falsely contends that the Plaintiff was given multiple warnings about

 his job performance, which was a pretext for discrimination.         Rather, while employed with

 Defendant, the Plaintiff satisfied the terms and conditions of his employment and received positive

 feedback from customers that he interacted it with during his employ.

        16.     Conversely, the Defendant terminated Plaintiff because of his disability, because

 he was perceived as having a disability, and because he was regarded as having a disability.

        17.     The Defendant’s conduct was a per se violation of the ADA and FCRA.

        18.     The Defendant’s unconscionable decision to terminate the Plaintiff, without any

 effort to accommodate his condition, had a catastrophic impact on the Plaintiff’s financial

 condition, his credit, and his well-being as he lost his medical benefits and has been saddled with

 thousands of dollars in debt and his credit has been adversely impacted.

                                             COUNT I

                    (DISCRIMINATION IN VIOLATION OF THE ADA)

        19.     Plaintiff adopts and re-alleges Paragraphs 1-19 above as if fully set forth herein.

        20.     The Plaintiff was an employee and the Defendant was the Plaintiff’s employer

 within the meaning of the ADA.
Case 9:19-cv-81098-RLR Document 1 Entered on FLSD Docket 08/02/2019 Page 4 of 5



           21.     Plaintiff has a Type 1 Diabetes, the aforementioned Plaintiff’s Medical Condition,

 which substantially limits a number of the Plaintiff’s major life activities.

           22.     The Defendant knew or regarded or perceived the Plaintiff as having a chronic

 medical condition.

           23.     The Plaintiff was qualified for his position.

           24.     The Plaintiff suffered an adverse employment action – his employment was

 terminated – because of his disability or because he was perceived or regarded as disabled.

           25.     The Plaintiff has suffered damages as a result of the unlawful and discriminatory

 termination of his employment.

                                                COUNT II

                 (HANDICAP DISCRIMINATION IN VIOLATION OF THE FCRA)

           26.     The Plaintiff adopts and re-alleges Paragraphs 1-25 above as if fully set forth

 herein.

           27.     The Plaintiff was an employee and the Defendant was the Plaintiff’s employer

 within the meaning of the FCRA.

           28.     The Plaintiff has a Type 1 Diabetes, the aforementioned Plaintiff’s Medical

 Condition, which substantially limits a number of the Plaintiff’s major life activities.

           29.     The Defendant knew or regarded or perceived the Plaintiff as having a chronic

 medical condition.

           30.     The Plaintiff was qualified for his position.

           31.     The Plaintiff suffered an adverse employment action – his employment was

 terminated – because of his disability or because he was perceived or regarded as disabled.
Case 9:19-cv-81098-RLR Document 1 Entered on FLSD Docket 08/02/2019 Page 5 of 5



         32.     Plaintiff has suffered damages as a result of the unlawful and discriminatory

 termination of his employment.

                              REQUEST FOR JURY TRIAL/RELIEF

         Plaintiff requests a jury trial on all issues so triable.

    WHEREFORE, the Plaintiff prays for a judgment against the Defendant as follows:

         1.      For back pay, front pay, and compensatory damages under the ADA and the

 FCRA;

         2.      For punitive damages under the ADA and FCRA;

         3.      For non-economic damages (including pain and suffering and injury to Plaintiff’s

 credit standing) under the ADA and FCRA

         4.      For pre-judgment interest;

         5.      For post-judgment interest;

         6.      For costs of suit, attorneys’ fees and such other and further relief as this Court

 deems just and proper under the ADA and FCRA.

                                          Respectfully submitted,

                                          KREINER & KREINER
                                          Attorneys for Plaintiff

                                          BY: /s/Ronald Scott Kaniuk
                                                 Ronald Scott Kaniuk (FBN 0112240), Of Counsel
                                                 Seth A. Kreiner (FBN 432040), Partner
                                                 950 Peninsula Corporate Circle, Suite 3001
                                                 Boca Raton, Florida 33487
                                                 Phone 561-292-2127
                                                  ron@kaniuklawoffice.com
                                                  seth@kreinerlawfirm.com
